Exhibit 21.1 List of Subsidiaries The registrant’s subsidiaries are listed below, omitting certain entities that have de minimis activity, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2016. State of Jurisdiction Global Water Resources, Inc. Delaware Global Water, LLC Delaware Balterra Sewer LLC. Arizona CP Water Company, LLC Arizona Hassayampa Utility Company, LLC Arizona Global Water – 303 Utilities Company, LLC. Arizona Global Water – Picacho Cove Utilities Company, LLC Arizona Global Water – Picacho Cove Water Company, LLC Arizona Global Water – Palo Verde Utilities Company, LLC Arizona Global Water – Santa Cruz Water Company, LLC Arizona West Maricopa Combine, LLC. Arizona Valencia Water Company, LLC. Arizona Water Utility of Greater Buckeye, LLC. Arizona Water Utility of Greater Tonopah, LLC. Arizona Water Utility of Northern Scottsdale, LLC. Arizona Willow Valley Water Co., LLC Arizona
